Citation Nr: 1103131	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected 
chondromalacia, left patella with lateral collateral ligament 
instability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The May 2008 rating decision continued a 10 percent 
disability rating for the Veteran's service-connected 
chondromalacia, left patella with lateral collateral ligament 
instability, effective from September 20, 1985.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for chondromalacia, left patella 
with lateral collateral ligament instability, currently evaluated 
as 10 percent disabling.  In a May 2008 rating decision, the RO 
relied on a March 2008 VA examination in assigning the Veteran's 
current 10 percent evaluation.  However, in a July 2008 
statement, the Veteran stated that he has daily pain in both his 
knees and that the pain gets worse every day; he requested a new 
evaluation to accurately rate his knee, thus, asserting that his 
condition has increased in severity since the March 2008 VA 
examination.  Therefore, a new VA examination is warranted.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to determine 
the current degree of severity of his 
service-connected chondromalacia, left 
patella with lateral collateral ligament 
instability.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  All 
pertinent symptomatology, to include range 
of motion and all neurological findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  A complete 
rationale should be given for all opinions 
and conclusions expressed.

2.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



